DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 28 June 2022.
Claims 1-7 and 17-22 are currently pending and being examined. Claims 8-16 and 23-25 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-25) and species I (claims 1-7 and 17-22) in the reply filed on 28 June 2022 is acknowledged.
Claims 8-16 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 5-7 recites “the locking piece is arranged on one of the fastener box component and the gun body, and the locking piece is arranged on the other of the fastener box component and the gun body”, is redundant. Examiner will interpret the second locking piece as “the second alignment structure”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (US 2018/0001451).

Claim 1, Meyer teaches a fastener gun, comprising:
a gun body (12; Fig. 1); and
a fastener box component (50; Fig. 2) including a fastener accommodating cavity (“The magazine 50 supplies a plurality of fasteners such as nails 21” ¶[0046]) and a fastening channel (55; Fig. 10; ¶[0047]);
wherein the fastening channel is in communication with the fastener accommodating cavity (“the magazine 50 also includes a drive interface 55 that in turn defines a pivot member-engaging portion 55a. The magazine 50 supplies a plurality of fasteners such as nails 21 to the fastening tool drive track 20 via the magazine drive interface 55.” ¶[0046]);
wherein the fastener accommodating cavity is used to accommodate fasteners (“The magazine 50 supplies a plurality of fasteners such as nails 21” ¶[0046]); and the fastening channel is used to provide a channel through which a fastener is launched out of the fastener box component (“when connected together, the magazine interface 55 cooperates with the fastening tool drive track 20 to maintain a fastener, such as the 2½ inch nail 21, aligned with the drive axis 22.” ¶[0047]); and
wherein the fastener box component (50; Fig. 10) is detachably connected to the gun body (see Fig. 10 showing 50 detached from the tool; ¶[0047]).

Claim 2, Meyer teaches the fastener gun according to claim 1, wherein there are a plurality of fastener box components (50; Fig. 2; since the magazine is detachable it can be replaced by another magazine), and the plurality of fastener box components are respectively detachably connected to one same gun body in a same connection manner (50; Fig. 2; since the magazine is detachable it can be replaced by another magazine).

Claim 3, Meyer teaches the fastener gun according to claim 1, wherein the fastener box component (50; Fig. 9B) is connected to the gun body (12; Fig. 1) by a connecting piece (55a; Fig. 10) and a locking piece (100; Fig. 2).

Claim 4, Meyer teaches the fastener gun according to claim 3, wherein the fastener box component (50; Fig. 10) is detachably connected to the gun body by the connecting piece (55a; Fig. 10; ¶[0048]), and the locking piece (100; Fig. 2) restricts the fastener box component and the gun body from relatively moving in a disassembly direction (“an operator can releasably retain the magazine 50 in its properly-oriented position on the fastening tool 10 simply by rotating the cam 80 in a single plane against a force exerted by the biasing agent 100.” ¶[0048]).

Claim 5, Meyer teaches the fastener gun according to claim 3, further comprising a first alignment structure (28; Fig. 3A), wherein the connecting piece (55a; Fig. 3A) fits with the first alignment structure such that the gun body is detachably connected to the fastener box component (¶[0048]); and
wherein the connecting piece (55a; Fig. 3A) is arranged on the fastener box component (50; Fig. 3A), and the first alignment structure (28; Fig. 3!) is arranged on the gun body (12; Fig. 3A).

Claim 6, Meyer teaches the fastener gun according to claim 5, wherein the connecting piece (55a; Fig. 3A) is a first pin post, a second pin post, a dovetail, and/or a tenon (55a can be described as a post, dovetail, or a tenon; Fig. 3A; ¶[0048]), and the first alignment structure is a first pin hole, a first groove, a dovetail groove and/or a mortise (28 can be described as a hole, groove, or a mortise; Fig. 3A-3B; ¶[0048]).

Claim 7, Meyer teaches the fastener gun according to claim 3, further comprising a second alignment structure (80; Fig. 3A), wherein the locking piece (100; Fig. 2) fits with the second alignment structure to restrict the gun body and the fastener box component from relatively moving in a disassembly direction (“an operator can releasably retain the magazine 50 in its properly-oriented position on the fastening tool 10 simply by rotating the cam 80 in a single plane against a force exerted by the biasing agent 100.” ¶[0048]); and
wherein the locking piece (100; Fig. 2) is arranged on the fastener box component (50; Fig. 2), and the second alignment structure (80; Fig. 3A) is arranged on the gun body (12; Fig. 3A).

Claim 17, Meyer teaches the fastener gun according to claim 1, further comprising:
a power member (14; Fig. 10), which is movably arranged; and
a fastening member (18; Fig. 10), which is driven by the power member to move to launch a fastener (“The motor 14 and drive system 18 are configured for driving a fastener, such as a 2½ inch nail 21, along a drive axis 22.” ¶[0044]);
wherein the fastening member (18; Fig. 10) is located on a movement path (22; Fig. 10) of the power member (¶[0044]), or the power member is non-detachably connected to the fastening member (Fig. 10; ¶[0044]), and after the fastening member is connected to the power member, the nailing member is driven by the power member to move (¶[0044]).

Claim 18, Meyer teaches the fastener gun according to claim 17, wherein the power member (14; Fig. 10) is configured to be driven by a form of power to bidirectionally move back and forth (¶[0044]).

Claim 21, Meyer teaches the fastener gun according to claim 17, wherein the fastening member (18; Fig. 10) is non-detachably connected to the power member (14; Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2018/0001451) in view of Hoshino (US 2020/0223046).

Claim 19, Meyer teaches the fastener gun according to claim 17, wherein the fastening member (18; Fig. 10) is arranged on the fastener box component (18 passes through and along 50 to fire nail 21; ¶[0044]-[0047]);
wherein when the fastener box component (50; Fig. 10) is connected to the gun body (12); and
wherein after the fastening member is connected to the power member, the fastening member is driven by the power member to move relative to the fastener box component (¶[0044]-[0047]).
Meyer does not teach the fastening member is detachably connected to the power member. 
However, Hoshino teaches the fastening member (31; Fig. 6) is detachably connected to the power member (32; Fig. 5; “As shown in FIG. 9, when the cover 41 is detached in a state in which the plunger 32 is located in the standby position for maintenance, the notched shape 40a exposes a coupling place (a driver fixing screw 32d) of the driver 31 and the plunger 32. For this reason, as shown in FIGS. 5 and 6, the driver 31 can be easily replaced by untightening the driver fixing screw 32d.” ¶[0061]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Meyer, by having the driver be detachable, as taught by Hoshino, so if the driver is worn or damaged it can be easily replaced with a new one. (Hoshino ¶[0003]-[0008]) 

Claim 20, Meyer as modified by Hoshino teaches the fastener gun according to claim 19, wherein the fastening member (Meyer: 18; Fig. 10) is arranged in the fastening channel (Meyer: 55; Fig. 10);
wherein the fastener box component (Meyer: 50; Fig. 10) is provided with a restriction piece (Hoshino: 32d; Fig. 5), and the restriction piece (Hoshino: ¶[0026]) is movably arranged;
wherein the restriction piece (Hoshino: 32d; Fig. 5) acts on the fastening member (Hoshino: 31; Fig. 5) to restrict the fastening member in the fastening channel (Hoshino: ¶[0026]); and,
wherein after the restriction piece (Hoshino: 32d; Fig. 5) is moved, restriction on the fastening member is released (Hoshino: ¶[0061]).

Claim 22, Meyer teaches the fastener gun according to claim 21, wherein the fastening member (18; Fig. 10). 
Meyer does not teach fastening member detachably connected to the power member in a manner such that one of the fastening member and the power member is provided with a convex post and the other is provided with a notch, the convex post being embedded in the notch such that the fastening member is detachably connected to the power member.
However, Hoshino teaches fastening member (31; Fig. 5) detachably connected to the power member (32; Fig. 5; “As shown in FIG. 9, when the cover 41 is detached in a state in which the plunger 32 is located in the standby position for maintenance, the notched shape 40a exposes a coupling place (a driver fixing screw 32d) of the driver 31 and the plunger 32. For this reason, as shown in FIGS. 5 and 6, the driver 31 can be easily replaced by untightening the driver fixing screw 32d.” ¶[0061]) in a manner such that the fastening member (31; Fig. 6) is provided with a convex post (32d; Fig. 6) and the other is provided with a notch (32c; Fig. 6), the convex post being embedded in the notch such that the fastening member is detachably connected to the power member (¶[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Meyer, by having the driver be detachable, as taught by Hoshino, so if the driver is worn or damaged it can be easily replaced with a new one. (Hoshino ¶[0003]-[0008]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731